Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  .
Claims 1-7 is drawn to functional descriptive material recorded on a computer-accessible storage medium. The specification on pages 18-197 paragraph [0052] defines the claims’ computer- readable storage medium as encompassing non-statutory subject matter such as “carrier wave signals such as a signal embodying computer instructions in a transmission medium:” 
A signal embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefor does not fall within one of the four statutory classes of §101. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 2, 5, 6, 8, 9 12, 13, 15-19, 21 and 22-25 are rejected under 35 U.S.C. 102(a) as being anticipated by Postrel (US 2007/0214049).

As to claim 1, Postrel teaches a storage medium for managing media content, comprising computer instructions for: providing a user of a communication device with limited access to media content, the limited access being provided at a time selected by the user; (Postrel page 5 [0056-0057] describe viewer with television receivers that are provided with on-demand programming which reads on limited access to media content, being provided at a time selected.) receiving a critique of the media content from the user; (Postrel page 8 [0074] describes collecting “rating of the show” from a viewer);  awarding points to the user based on performing the critique; (Postrel page 8 [0074-0075] describes the user obtaining reward points for answering the survey); providing the critique to at least one of an originator or distributor associated with the media content; (Postrel page 8 [0073] describe the “television network, associated sponsors, merchants and manufacturers” as obtaining the data from viewers); providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase of the services or goods (Postrel page 8 [0083-0074] describe point redemption for the a coffee mug or DVD).
As to claim 2, Postrel teaches the storage medium of claim 1, further comprising computer instructions for: providing a request for the critique of the media content, the request being based at least in part on a user profile associated with the user; and (Postrel page 8 [0074]); providing the limited access to the media content in response to the user accepting the request. (Postrel pages 7-8 [0072] describes calling-in during the TV programming and partaking in trivia, reads on limited access to the media content). 
As to claim 5, Postrel teaches the storage medium of claim 2, further comprising computer instructions for providing user information from the user profile to the originator or distributor. (Postrel page 8 [0073-0076]).
As to claim 6, Postrel teaches the storage medium of claim 1, further comprising computer instructions for obtaining and storing keywords associated with the at least one of the originator or distributor and presenting the keywords to the user. (Postrel pages 5-6 [0060]).
As to claim 8, Postrel teaches a media management system comprising: a media server; a client server; and (Postrel fig 19 elements 1922, 1920, 1918 read on a client server, and elements 1924 and 1926 read on a media server); a plurality of communication devices that are each associated with a user and a user profile, (Postrel viewers 1906 page 5 [0058]); wherein the media server provides one or more of the plurality of communication devices with access to media content, the access being provided at a time selected by the user, (Postrel page 5 [0056-0057] describe viewer with television receivers that are provided with on-demand programming which reads on access to media content, being provided at a time selected.); wherein at least one of the one or more of the plurality of communication devices transmits a critique of the media content, (Postrel page 8 [0074] describes collecting “rating of the show” from  viewers); wherein the media server awards points to the user based on performing the critique, (Postrel page 8 [0074-0075] describes the user obtaining reward points for answering the survey); wherein the media server transmits the critique and user information from the user profile to the client server, (Postrel page 8 [0073] describe the “television network, associated sponsors, merchants and manufacturers” as obtaining the data from viewers); wherein the media server provides the at least one of the one or more of the plurality of communication devices with access to at least one of services or goods to be purchased with the points, and wherein the media server redeems the points based on a purchase of the at least one of the services or goods using the points. (Postrel page 7 [0078], page 8 [0083-0074] describe point redemption for a coffee mug or DVD).
As to claim 9, Postrel teaches the system of claim 8, wherein the media server transmits a request for the critique of the media content to at least a portion of the plurality of communication devices, the request being based at least in part on the user profile associated with each of the plurality of communication devices, and (Postrel page 8 [0074]); wherein the media server provides the access to the media content in response to the user accepting the request. (Postrel pages 7-8 [0072] describes calling-in during the TV programming and partaking in trivia, reads on limited access to the media content).
As to claim 12, Postrel teaches the system of claim 8, wherein the media server awards the user with other points based on participation in activities managed by the media server. (Postrel page 9 [0084]).
As to claim 13, Postrel teaches the system of claim 8, wherein the media server obtains and stores keywords associated with the client server and transmits the keywords to the user. (Postrel pages 5-6 [0060]).
As to claim 15, Postrel teaches a method for managing media content, the method comprising: providing a user of a communication device with access to media content; (Postrel page 5 [0056-0057] describe viewer with television receivers that are provided with programming which reads on access to media content); obtaining a critique of the media content from the user; (Postrel page 8 [0074] describes collecting “rating of the show” from a viewer); awarding points to the user based on performing the critique; (Postrel page 8 [0074-0075] describes the user obtaining reward points for answering the survey); providing the critique to a client associated with the media content; (Postrel page 8 [0073] describe the “television network, associated sponsors, merchants and manufacturers” as obtaining the data from viewers); providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase by the user of the at least one of the services or goods. (Postrel page 7 [0078], page 8 [0083-0074] describe point redemption for a coffee mug or DVD).
As to claim 16, Postrel teaches the method of claim 15, further comprising awarding other points based on user participation in activities associated managed by a media server. (Postrel page 8 [0072], page 9 [0084]).
As to claim 17, Postrel teaches the method of claim 16, wherein the activities are at least one of contests and auctions. (Postrel page 8 [0072]).
As to claim 18, Postrel teaches the method of claim 15, further comprising providing real time updates of accrual of the points. (Postrel page 8 [0072] describes the user inputted responses as being live participation which reads on obtaining and providing critique in real-time).
As to claim 19, Postrel teaches the method of claim 15, further comprising: providing the user with a request for the critique of the media content, the request being based at least in part on a user profile associated with the user; and (Postrel page 8 [0074]); providing the access to the media content in response to the user accepting the request. (Postrel pages 7-8 [0072] describes calling-in during the TV programming and partaking in trivia, reads on limited access to the media content).
As to claim 21, Postrel teaches the method of claim 19, further comprising providing user information from the user profile to the client. (Postrel page 8 [0073] describe the “television network, associated sponsors, merchants and manufacturers” as obtaining the data from viewers).
As to claim 22, Postrel teaches a method for managing media content, the method comprising: providing a user of a communication device with access to media content; (Postrel page 5 [0056-0057] describe viewer with television receivers that are provided with programming which reads on access to media content); obtaining a critique of the media content from the user in real-time; and(Postrel page 8 [0074] describes collecting “rating of the show” from a viewer); providing a client associated with the media content with real-time access to the critique. (Postrel page 8 [0073] describe the “television network, associated sponsors, merchants and manufacturers” as obtaining the data from viewers) (Postrel page 8 [0072] describes the user inputted responses as being live participation which reads on obtaining and providing critique in real-time).
As to claim 23, Postrel teaches the method of claim 22, further comprising: awarding points to the user based on performing the critique; (Postrel page 8 [0074-0075] describes the user obtaining reward points for answering the survey); providing access to at least one of services or goods to be purchased with the points; and redeeming the points based on a purchase by the user of the at least one of the services or goods. (Postrel page 8 [0083-0074] describe point redemption for the coffee mug or DVD).
As to claim 24, Postrel teaches the method of claim 22, further comprising: providing a user with identification information associated with media content that is at least one of currently being presented or previously presented. (Postrel page 5 [0057-0058] describes on-demand from a library of programming which inherently requires “a user with identification information”).
As to claim 25, Postrel teaches the method of claim 22, further comprising: selling the media content from a distributor to the user, wherein the media content is selected by the user from a play list of the distributor. (Postrel page 5 [0057-0058] describes on-demand from a library of programming which inherently sold).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 7, 10, 11, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel (US 2007/0214049), and further in view of Bowles et al (US 2007/0283398).
As to claim 3, Postrel teaches the storage medium of claim 1, wherein the at least one of the originator or distributor is a media provider and has a playlist that includes the media content, and (Postrel page 5 [0055-0058], [0057] lines 5-9).  Postrel does not teach wherein the playlist is adjusted based at least in part on the critique.  Bowles teaches wherein the playlist is adjusted based at least in part on the critique. (Bowles page 3 [0034-0035] describe targeted advertising based on users info and consumption data, which the targeted advertising reads on the adjusting playlist). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playlist of Postrel by wherein the playlist is adjusted based at least in part on the critique as taught by Bowles in order to provide targeted advertising which present users with useful ads.
As to claim 7, Postrel teaches the storage medium of claim 1, Postrel does not teach wherein a playlist of the user is updated based on the critique.  Bowles teaches wherein a playlist of the user is updated based on the critique. (Bowles page 3 [0034-0035] describe targeted advertising based on users info and consumption data, which the targeted advertising reads on the updating a playlist).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playlist of Postrel by wherein a playlist of the user is updated based on the critique as taught by Bowles in order to provide targeted advertising which present users with useful ads.
As per claim 10, Postrel teaches the system of claim 8, further comprising at least one of an originator and distributor associated with the media content, wherein the client server is associated with the at least one of an originator and distributor, (Postrel page 5 [0055-0058]); wherein the client server maintains a playlist that includes the media content, and Postrel page 5 [0057] lines 5-9).  Postrel does not teach wherein the playlist is adjusted based at least in part on the critique.  Bowles teaches wherein the playlist is adjusted based at least in part on the critique. (Bowles page 3 [0034-0035] describe targeted advertising based on users info and consumption data, which the targeted advertising reads on the adjusting playlist). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playlist of Postrel by  wherein the playlist is adjusted based at least in part on the critique as taught by Bowles in order to provide targeted advertising which present users with useful ads.
As to claim 11, Postrel teaches the system of claim 8, wherein the critique is a plurality of critiques, and (Postrel page 8 [0074] “rating of show, suggestions of improvement, favorite character” reads on a plurality of critiques). Postrel teaches wherein the media server stores the plurality of critiques and transmits the plurality of critiques to the client (Postrel page 8 [0073-0076]). Postrel does not teach when a desired sampling size is reached. Bowles teaches when a desired sampling size is reached. (Bowles page 3 [0032-0033] describes collected consumption data delivered to advertisers which in turn provide targeted advertising which inherently requires audience sampling.) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify transmits the plurality of critiques to the client of Postrel by  when a desired sampling size is reached as taught by Bowles in order to present users with useful ads.
As to claim 14, Postrel teaches the system of claim 8, Postrel does not teach wherein a playlist of the at least one of the one or more of the plurality of communication devices transmitting the critique is updated based on the critique. Bowles teaches wherein a playlist of the at least one of the one or more of the plurality of communication devices transmitting the critique is updated based on the critique. (Bowles page 3 [0034-0035] describe targeted advertising based on users info and consumption data, which the targeted advertising reads on the updated playlist). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playlist of Postrel by  wherein the playlist is adjusted based at least in part on the critique as taught by Bowles in order to provide targeted advertising which present users with useful ads.
As per claim 20, Postrel teaches the method of claim 15, further comprising Postrel does not teach adjusting a playlist of at least one of the client or the user based at least in part on the critique. Bowles teaches adjusting a playlist of at least one of the client or the user based at least in part on the critique. (Bowles page 3 [0034-0035] describe targeted advertising based on users info and consumption data, which the targeted advertising reads on the updated playlist). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the playlist of Postrel by adjusting a playlist of at least one of the client or the user based at least in part on the critique as taught by Bowles in order to provide targeted advertising which present users with useful ads.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Postrel (US 2007/0214049), and further in view of Shteyn et al (US 2009/0083779).
As to claim 4, Postrel teaches the storage medium of claim 1, further comprising computer instructions for Postrel teaches providing the user of the communication device with access to the media content (Postrel page 5 [0056]). Postrel does not teach unlimited access to the media content in response to the user requesting purchase of the media content. Bowles teaches providing the user of the communication device with unlimited access to the media content in response to the user requesting purchase of the media content. (Shteyn page 3 [0021] describe a DVD sales online, in purchasing the DVD the user in provided “with unlimited access to the media content”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to access to the media content of Postrel by providing the user of the communication device with unlimited access to the media content in response to the user requesting purchase of the media content as taught by Shteyn in order to maximize sales in a particular class of digital content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE KURIEN/
Examiner, Art Unit 2421

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421